DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
Response to Amendment
Upon entry of the amendment filed on 07/07/2022, Claim(s) 1 is/are amended; Claim(s) 11-22 is/are withdrawn; and Claim(s) 2 and 6 is/are cancelled.  The currently pending claims are Claims 1,3-5 and 7-22.  
Based on applicants’ remarks and amendments (e.g. the specific reactive monomer groups), the 103 rejections are withdrawn.  However, new grounds of rejections are provided.
	Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nawrocki (US-20140302430-A1).
	Claims 1 and 3: Nawrocki discloses a composition comprising
a monomer having functional groups such as an oxetane group such as OXT 221 (MW 214 g/mol and n=2) in various loading amounts with a preferred range of 4-10 pts. wt. % (¶53-55 and Table 1 with accompanying text and examples);
an epoxy resin such as bisphenol A novolac with an EEW range of 180-230 g/eq and a MW of 4-7k at various loadings such as a preferred range of 40-99% (abs, ¶32-52 and table 1 with accompanying text and examples) see examples for the loading amounts such about 50 pt. wt. % in example 1; and
0.1-80 pts. wt. % of metal/graphene/CNTs powders – which are intrinsically conductive (¶86).
The Nawrocki reference discloses the claimed invention but does not explicitly disclose the claimed formula and loading ranges for each of the components. It is noted that the formula is logarithmic and is directed to appraising the monomer and the epoxy components based on the MW, n and EEW. In particular, a value of 17.1 is obtained by inputting the preferred loading range for the epoxy and the OXT 221 components. Given that the Nawrocki reference discloses the same monomer and the same epoxy within a similar range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught components and amounts, including those presently claimed, to obtain a suitable composition based on the motivation of achieving “high strength, excellent adhesion, resistance to cracking and crazing, excellent chemical resistance to acids, bases, and solvents, good heat resistance, and good electrical properties” desired by Nawrocki (¶12). Additionally, according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. Further, obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).
	Claim 4: Nawrocki discloses the claimed epoxy resin (such as bisphenol) and MW (¶32-52 and table 1 with examples).
	Claim 5: Nawrocki discloses the optimization based on the viscosity (¶49, 77 and 88); thus, it would be obvious to a skilled artisan to arrive at the claimed viscosity range since Nawrocki discloses a similar composition to achieve a similar conductive end-product via a similar application methodology.
	Claims 9 and 10: Nawrocki discloses providing known additives such as salicylic acid (which can act as deoxidizer)  and cross-linking agent (a hardener) in amounts of 0.05-10 % by wt. (63 and 87); thus, it would have been well within the purview of a skilled artisan to select and optimize the loading amounts of known components in the art to arrive at a suitable and working compositions.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nawrocki as applied to claim 1 above, and further in view of Nogami or Kobayashi.
The difference between the Nawrocki reference and the claimed subject matter is that the Nawrocki reference does not disclose the claimed metallic powders. The Nawrocki reference teaches inorganic/metallic powders and the claim calls for specific metallic powders having a size of 1-10 microns. The Nogami or Kobayashi reference discloses the claimed metallic powders in an epoxy-based composition (Nogami: pp 13, 14 and examples or Kobayashi: abs, ¶25-29, 43-57) and the substitution of art-recognized equivalents. Thus, it would have been well within the purview of a skilled artisan at the time of the invention to substitute the metallic/inorganic powders of Nogami or Kobayashi in the composition of Nawrocki since they are recognized in the art as structural and chemical equivalents. See MPEP 2144.
Response to Arguments
Applicant’s arguments, see pp 8-11, filed 07/07/2022, with respect to the Nogami reference have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1, 3-5 and 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764